DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 6, “a controller” should apparently read --the controller--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the current emotional condition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected by virtue of their dependence upon claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata (U.S. Pub. No. 2018/0173796 A1).
20 configured to sense a condition of a user using at least one sensor ([0023]-[0024]; [0061]); a storage 10B configured to store information on a relationship between the at least one sensor and an emotional factor and feedback information for the user with regard to the emotional factor ([0031]); and a controller 10 configured to acquire information on a current emotional condition of the user based on values measured by the at least one sensor and to control a feedback device of the vehicle so that the current emotional condition of the user reaches a target emotion ([0022]; [0031]-[0032]; [0037]-[0042]).
Regarding claim 2, Murata discloses that the controller is configured to classify the current emotional condition of the user and the target emotion according to a reference, and then to control the feedback device based on a classification result ([0029]-[0030]; [0043]-[0047]).
Regarding claim 3, Murata discloses that the controller is configured to, when the current emotional condition of the user corresponds to a first emotion, control the feedback device so that the emotional condition of the user is maintained at the first emotion ([0039]).
Regarding claim 4, Murata discloses that the controller is configured to, when the current emotional condition of the user corresponds to a second emotion, control the feedback device so that the emotional condition of the user reaches a first emotion ([0040]; [0045]-[0046]).
Regarding claim 5, Murata discloses that the controller is configured to extract emotional factors affecting the current emotional condition of the user and then control 
Regarding claim 6, Murata discloses that the controller is configured to, when the emotional factors belong to a first group, control the feedback device to raise the emotional factors ([0043]-[0047]; e.g., raise positive emotional factors).
Regarding claim 7, Murata discloses that the controller is configured to, when the emotional factors belong to a second group, control the feedback device to reduce the emotional factors ([0043]-[0047]; e.g., reduce negative emotional factors).
Regarding claim 8, Murata discloses that the feedback device comprises at least one of a multimedia device, an air conditioner, a display, a speaker 25, or a ventilator disposed in the vehicle ([0026]).
Regarding claim 9, Murata discloses that the controller is configured to control at least one of volume, genre, equalizer, tone, or acoustic wave band of music played in the vehicle ([0022]; [0031]).
Regarding claim 11, Murata discloses a control method of a vehicle (Abstract; Figs. 1, 3, 4) comprising steps of: sensing a condition of a user using at least one sensor ([0023]-[0024]; [0061]); receiving, by a controller 10, information on a relationship between the at least one sensor and an emotional factor and feedback information for the user with regard to the emotional factor stored in a storage 10B ([0031]); and acquiring, by a controller, information on a current emotional condition of the user based on values measured by the at least one sensor and controlling a feedback device of the vehicle so that the current emotional condition of the user reaches a target emotion ([0022]; [0031]-[0032]; [0037]-[0042]).

Regarding claim 13, Murata discloses, when the current emotional condition of the user corresponds to a first emotion, controlling the feedback device so that the emotional condition of the user is maintained at the first emotion ([0039]).
Regarding claim 14, Murata discloses, when the current emotional condition of the user corresponds to a second emotion, controlling the feedback device so that the emotional condition of the user reaches a first emotion ([0040]; [0045]-[0046]).
Regarding claim 15, Murata discloses extracting emotional factors affecting the current emotional condition of the user and controlling the feedback device to raise or reduce the extracted emotional factors ([0029]-[0030]; [0032]; [0043]-[0047]).
Regarding claim 16, Murata discloses, when the emotional factors belong to a first group, controlling the feedback device to raise the emotional factors ([0043]-[0047]; e.g., raise positive emotional factors).
Regarding claim 17, Murata discloses, when the emotional factors belong to a second group, controlling the feedback device to reduce the emotional factors ([0043]-[0047]; e.g., reduce negative emotional factors).
Regarding claim 18, Murata discloses that the feedback device includes at least one of a multimedia device, an air conditioner, a display, a speaker 25, or a ventilator disposed in the vehicle ([0026]).
Regarding claim 19, Murata discloses controlling at least one of volume, genre, equalizer, tone, or acoustic wave band of music played in the vehicle ([0022]; [0031]).

Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (U.S. Pub. No. 2014/0218187 A1; hereinafter known as “Chun”).
Regarding claim 1, Chun discloses a vehicle (Abstract; Figs. 1, 2) comprising: a sensor 110 configured to sense a condition of a user using at least one sensor ([0013]-[0015]); a storage 218/224 configured to store information on a relationship between the at least one sensor and an emotional factor and feedback information for the user with regard to the emotional factor ([0018]-[0019]; [0023]); and a controller 120 configured to acquire information on a current emotional condition of the user based on values measured by the at least one sensor and to control a feedback device of the vehicle so that the current emotional condition of the user reaches a target emotion ([0029]; [0040]-[0042]).
Regarding claim 10, Chun discloses an input device configured to receive information on the target emotion from the user ([0025]).
Regarding claim 11, Chun discloses a control method of a vehicle (Abstract; Figs. 1, 2) comprising: sensing a condition of a user using at least one sensor 110 ([0013]-[0015]); receiving, by a controller 120, information on a relationship between the at least one sensor and an emotional factor and feedback information for the user with regard to the emotional factor stored in a storage 218/224 ([0018]-[0019]; [0023]); and acquiring, by a controller, information on the current emotional condition of the user based on values measured by the at least one sensor and controlling a feedback device 
Regarding claim 200, Chun discloses receiving information on the target emotion from the user ([0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoneda et al. (U.S. Pub. No. 2017/0102765 A1), Fields et al. (U.S. Pub. No. 2015/0254955 A1), Comploi (U.S. Pub. No. 2017/0021282 A1), and Lin et al. (WO 2018/147838 A1) each teach vehicles that use sensors to determine a current emotional condition of a user and control a feedback device to provide stimuli in order to guide the current emotional condition of a user to a target emotion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS B COX/Primary Examiner, Art Unit 3791